Name: Commission Regulation (EEC) No 2394/78 of 13 October 1978 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the wine-growing year 1977/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/32 Official Journal of the European Communities 14. 10 . 78 COMMISSION REGULATION (EEC) No 2394/78 of 13 October 1978 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the wine-growing year 1977/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1861 /78 (2), and in particular Article 6c (4) thereof, Whereas the measures to support the wine market which were employed during the wine-growing year 1977/78 have not in all cases given the desired results ; whereas Commission Regulation (EEC) No 2393/78 of 13 October 1978 laying down detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine for the wine-growing year 1977/78 (3) provides that the period of three consecutive weeks referred to in Article 6c ( 1 ) of Regulation (EEC) No 816/70 shall fall between 1 August and 30 November ; whereas since 1 August the weighted average price for table wines of types AI , All and AIII has remained lower than the activating price for five consecutive weeks ; whereas the conditions laid down in Article 6c ( 1 ) are thus satisfied ; whereas it is therefore necessary to adopt the measures referred to in the said Article 6c ; Whereas Regulation (EEC) No 2393/78 makes provi ­ sion for fixing the percentage of the wine under contract which may be distilled and fixing the dura ­ tion of any storage contracts ; whereas, taking into account the market situation indicated by the harvest forecasts and the levels of stocks at the end of the wine-growing year, the said percentage should be 50 % and the said duration four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Holders of long-term storage contracts for table wines of types AI, All and AIII and for wines which are in close economic relationship therewith may, in accor ­ dance with the provisions of Regulation (EEC) No 2393/78 : (a) carry out distillation in respect of a quantity of wine not exceeding 50 % of the quantity under contract ; (b) in respect of all or part of the quantity which is not distilled under (a), conclude a storage contract for a period of four months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1978 . For the Commission , Finn GUNDELACH Vice-President (1) OJ No L 99, 5 . 5 . 1970, p. 1 . (2) OJ No L 215, 4. 8 . 1978, p. 1 . (3) See page 28 of this Official Journal .